       Case 4:19-cv-00961-KOB-JHE Document 17 Filed 12/06/19 Page 1 of 2                                 FILED
                                                                                                2019 Dec-06 PM 04:14
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 BALBIR SINGH,                                    )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )    Case No.: 4:19-cv-00961-KOB-JHE
                                                  )
 MARK MORGAN, et al.,                             )
                                                  )
        Respondents.                              )

                                             ORDER

       On June 24, 2019, the undersigned ordered Respondents to appear and show cause in

writing why the habeas relief requested by Petitioner, a citizen of India, should not be granted.

(Doc. 5). Respondents complied (doc. 9), and Petitioner thereafter filed a reply (doc. 13). The

undersigned further ordered the parties to show cause why this petition should not be stayed

pending the outcome of the petitioner’s prior petition, currently on appeal with the Eleventh Circuit

Court of Appeals, and the parties complied. (Docs. 14-16).

       In their response to the court’s Order to Show Cause, filed July 31, 2019 (doc. 9),

Respondents assert Petitioner has repeatedly failed to comply with removal efforts, instead

providing incomplete and often conflicting information. (Id.). Petitioner asserts he has been

honest and truthful, except for misstatements he provided based on the advice of other immigrant

detainees, or inconsistencies caused by his difficulties communicating in English. (Doc. 13-1). In

an affidavit attached to Petitioner’s response, Petitioner states he is now being truthful in all his

responses, but simply does not possess the information ICE requires to obtain a travel document.

(Id.). Perhaps on that basis, Respondents represented through the Declaration of Bryan S. Pitman,

Supervisory Detention and Deportation Officer,
       Case 4:19-cv-00961-KOB-JHE Document 17 Filed 12/06/19 Page 2 of 2



       Petitioner’s case will be referred to HQ-RIO with a request for his case to be
       forwarded to the Assistance Attaché for Removals (AAR) who is imbedded in
       India. The role of the AAR is to conduct vital statistic research within India and
       search state registry’s (sic) for birth records to verify an individual’s identity.

(Doc. 9-1 at 5).

       Based on the foregoing, in order to determine whether Petitioner is acting to prevent his

removal, as claimed by Respondents, or truly unable to provide the required information, an

evidentiary hearing is necessary to resolve the parties’ factual disputes. Therefore, this petition is

set for an evidentiary hearing before the undersigned magistrate judge on January 28, 2020, at

10:00 a.m. at the Hugo L. Black United States Courthouse, 1729 5th Avenue North,

Birmingham, AL 35203 in Courtroom 3A. A court reporter will be present. ICE is instructed

to have Petitioner present in person for the hearing.

       Respondents are ORDERED to provide a status report indicating the status of travel

documents for Petitioner within twenty (20) days of the entry date of this Order.

       DONE this 6th day of December, 2019.




                                               _______________________________
                                               JOHN H. ENGLAND, III
                                               UNITED STATES MAGISTRATE JUDGE
